EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s cancellation of claim 15 in the Amendment filed July 29, 2021 has been acknowledged by Examiner.

Note on withdrawn species
Examiner notes that elected species A(i) and B(i) were found to be allowable in response to the Amendment filed July 29, 2021. The non-elected species have been examined and are also deemed to be allowable. Withdrawn claims 3, 4 and 18-20 are therefore rejoined in the Examiner’s Amendment below.

WITHDRAWN REJECTIONS / Reasons for Allowance
The 35 U.S.C. 112(b) rejection of claim 15 has been withdrawn due to Applicant’s cancellation of claim 15 in the Amendment filed July 29, 2021.
The 35 U.S.C. 102(a)(1)/(a)(2) rejection of claims 1, 2, 8, 11 and 15 as being anticipated by Tangiku et al. (USPN 6,071,582) has been withdrawn due to Applicant’s argument in the Amendment filed July 29, 2021 that the Office has not shown that the hoses after curing taught by Tangiku et al. inherently meet the UL 94 testing requirements. Pages 4-5 of Amendment filed July 29, 2021. Examiner notes that Applicant’s arguments and the original disclosure appear to 
The 35 U.S.C. 103 rejection of claims 1, 2, 5, 6, 8, 11-13 and 15 as being unpatentable over Campbell (USPN 5,957,164) in view of Tangiku et al. (USPN 6,071,582) has been withdrawn due to Applicant’s argument in the Amendment filed July 29, 2021 that the Office has not shown that the hoses that result from the combination of Campbell (USPN 5,957,164) and Tangiku et al. (USPN 6,071,582) as proposed in the rejection after curing meet the UL 94 testing requirements. Pages 4-5 of Amendment filed July 29, 2021. Examiner notes that Applicant’s arguments and the original disclosure appear to acknowledge and/or imply that not all EPDM compositions of any filler package, of any sulfur curative and/or of any combination of other components inherently meet the UL 94 testing requirements after curing.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application is amended as follows:

In the claims:

Rejoin claims 3, 4 and 18-20.

Allowable Subject Matter
Claims 1-14 and 16-20 are allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1782